In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from three orders of the Supreme Court, Westchester County, as follows: (1) an order dated December 19, 1975 which denied his application for a general preference, (2) an order dated May 17, 1976 which denied his renewed application for the same relief and (3) an order entered April 12, 1976 which transferred the action to the County Court, Westchester County. Orders reversed, without costs or disbursements, application and renewed application granted, and action removed to the Supreme Court, Westchester County. Under the circumstances of this case, the Special Term should have granted the application for a general preference. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.